Citation Nr: 0324437	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  01-09 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for residuals of an injury 
to the bilateral knees.

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to July 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in St. Petersburg, 
Florida, which denied service connection for a bilateral knee 
disorder and for a psychiatric disorder. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a statement submitted by the veteran dated August 2001, he 
reported treatment at the Johnson City VA Medical Center 
(VAMC).  The RO should contact the Johnson City VAMC and 
request all the veteran's treatment records dated from 1995 
to the present.

During a personal hearing in April 2003, the veteran reported 
treatment at the Mountain Home VAMC on February 28, 2002.  
The RO should contact the Mountain Home VAMC and request all 
the veteran's treatment records dated from 2002 to the 
present.

Also, during the personal hearing, the veteran testified 
that he had been denied Social Security Disability Benefits, 
but had appealed the decision and was awaiting a hearing.  
The RO should contact the Social Security Administration 
(SSA) and obtain a copy of the veteran's disability 
determination decision with all supporting medical records.

The VA has a duty to assist the veteran in completing his 
claim.  In view of the foregoing, the case is remanded for 
the following:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or private who have treated him for a 
psychiatric disorder or knee disorder 
since 1995.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records, 
including those from the VAMC in Johnson 
City dated 1995 to the present.  In 
addition, the RO should obtain treatment 
records from the VAMC in Mountain Home 
dated February 2002 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation to 
that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records.

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
a copy of the veteran's disability 
determination decision with all 
supporting medical records.

4.  The RO should review all evidence 
received since the issuance of the 
statement of the case.  If the issue 
remains denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




